UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53814 GLOBAL SECURITY AGENCY INC. (Exact name of registrant as specified in its charter) Nevada 98-0516432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5259 Jackson Road Montgomery, TX 77316 (Address of principal executive offices) (818) 281-1618 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesþNo o As of May 17, 2010, there were 66,006,450 shares of common stock of the registrant outstanding.On May 18, 2010, a reverse split will be effected on a 1 for 10 basis by the registrant, reducing the number of shares of the registrant’s outstanding common stock to 6,600,645 shares.Subsequently, on May 18, 2010, the registrant plans to issue 39,000,000 shares of common stock at a price of $0.0001 per share, thereby increasing the number of outstanding shares of common stock of the registrant to 45,600,645 shares. Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q (the “Amended Form 10-Q”) of Global Security Agency Inc. (the “Company”) amends the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2010, filed with the Securities and Exchange Commission on May 18, 2010 (the “Original Form 10-Q”).This Amended Form 10-Q is being filed solely to correct an inadvertent typographical error in the Original Form 10-Q to indicate on the cover page of the Amended Form 10-Q that, during the period ended March 31, 2010, the Company was still a shell company as defined in Rule 12b-2 of the Exchange Act. The Company has attached to this Amended Form 10-Q updated certifications executed as of the date of this Amended Form 10-Q by the Chief Executive Officer and Chief Financial Officer of the Company as required by Sections 302 and 906 of the Sarbanes Oxley Act of 2002.These updated certificates are attached as Exhibits 31.1, 31.2, 32.1 and 32.2 to this Amended Form 10-Q. Except as described above, no other amendments are being made to the Original Form 10-Q.This Amended Form 10-Q does not reflect events occurring after the Original Form 10-Q or modify or update the disclosure contained therein in any other way other than as required to reflect the amendment discussed above. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 Item 1. Unaudited Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II – OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 6 1 PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements GLOBAL SECURITY AGENCY INC. INTERIM FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2010 (Unaudited) March 31, 2010 Balance Sheets (Unaudited) F-1 Statements of Expenses (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to the Financial Statements (Unaudited) F-4 2 Global Security Agency Inc. (A Development Stage Company) Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Other current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities – Due to related parties Total Liabilities Stockholders’ Deficit Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, none issued – – Common stock, 100,000,000 shares authorized, $0.00001 par value 66,006,450 shares and 6,006,450 shares) issued and outstanding as of March 31, 2010 and December 31, 2009 respectively 60 Additional Paid-in Capital Common stock subscribed – Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to unaudited financial statements F-1 Global Security Agency Inc. (A Development Stage Company) Statements of Expenses (Unaudited) For the Three months ended March 31, For the Three months ended March 31, September 27, 2006 (Inception) through to March 31, Expenses Legal and accounting $ $ $ General and administrative Mineral exploration expense – – Services provided by Directors – Rent – Total Operating Expenses Other Income (Expenses) Foreign currency exchange gain (loss) ) – ) Interest expense – – ) Total Other Income (Expenses) ) – ) Net Loss $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) N/A Weighted Average Number of Common shares Outstanding N/A See accompanying notes to unaudited financial statements F-2 Global Security Agency Inc. (A Development Stage Company) Statements of Cash Flows (Expressed in US dollars) (Unaudited) For the Three months ended March 31, For the Three months ended March 31, September 27, 2006 (Inception) through March 31, Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash: Donated rent and consulting services – – Imputed Interest – – Changes in operating assets and liabilities: Other current assets ) ) ) Accounts payable and accrued liabilities Net Cash Used in Operating Activities ) ) ) Financing Activities Advance from related party Proceeds from the sale of common stock – Stock subscriptions received Net Cash Provided by Financing Activities Increase (Decrease) In Cash ) Cash - Beginning of Period – Cash - End of Period $ $ $ Supplemental Disclosures Interest paid $
